The note in suit was indorsed and delivered by Zebley  Co. to plaintiff's testator, before it fell due, in payment, so far as it went, of a larger note than held by the testator. It was received with other notes, and a balance in cash, as such payment of the larger note, delivered up to Zebley  Co.
In this State it is settled by abundant authority that this transaction constituted the plaintiff's testator a holder, for value, of the note in question. (Bank of Salina v. Babcock,
21 Wend., 499; Bank of St. Albans v. Gilleland, 23 id., 311;Bank of Sandusky v. Scoville, 24 id., 115; White v.Springfield Bank, 3 Sandf. S.C., 222; Young v. Lee, 18 Barb., 188; S.C. affirmed, 2 Kern., 534; Stetthein v.Meyer, 33 Barb., 215; Mohawk Bank v. Corey, 1 Hill, 515;Meads v. Bank of Albany, 25 N.Y., 149; Stalker v.McDonald, 6 Hill, 93.)
A further discussion of the question might lead to a suspicion that the law was in doubt on the point.
The judgment should be affirmed.
All the judges concurring, judgment affirmed. *Page 115